Citation Nr: 0717361	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-38 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.  

In July 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO (DRO hearing); a copy of 
this transcript is associated with the record.  


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the veteran was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of entitlement to service connection for 
PTSD, the Board is taking action favorable to the veteran by 
granting service connection for PTSD, as such the Board finds 
that there has been no prejudice to the veteran in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See, e.g., VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992). See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors during 
his active duty in Northern Iraq and claims that he has 
acquired PTSD as a result of such exposure.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005). With regard to PTSD, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifest in service.  Accordingly, in order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. 
§ 4.125(a) (2006); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The veteran has been diagnosed as having PTSD.  A December 
2003 VA examination report reflects that the veteran outlined 
his experiences of when he was in Desert Storm in May 1991.  
The veteran, along with other soldiers, was in a valley and 
they had witnessed Iraqi soldiers, and grenades, etc., were 
thrown at them.  At the request of the Iraqi General, there 
was an Iraqi pullout.  Following this event, the veteran, 
since he was a front-line person, was asked to check for 
booby traps or any grenades.  While performing his task of 
checking out booby traps, he was in the middle of a room and 
heard a sudden click that reminded him of grenade bombs going 
off, and he froze for 20 to 30 seconds and fortunately 
nothing happened.  He was called out by other soldiers and 
admitted this event to his officer.  He had to live with this 
memory; however, it did not interfere with his work upon 
returning from the duty in the Marine Corps.  The veteran had 
frequent nightmares, disturbed sleep, feelings of isolation, 
discomfort in crowds and angry outbursts.  He denied any 
hallucinations, delusions or primary ideation, and had no 
history of obsessive ruminations or compulsive rituals.  The 
VA examiner diagnosed the veteran with PTSD, based on the in-
service stressors cited by the veteran.

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the veteran's reported in-
service stressors.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen v. Brown, 10 
Vet. App. 128(1997).  The evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  In the absence of clear and convincing 
evidence to the contrary, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor if the veteran engaged in combat with the enemy, the 
claimed stressor is related to that combat, and the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The U.S. Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's service personnel records reflect 
that he was in Northern Iraq in the 24th Marine Expeditionary 
Unit (MEU) serving in Operation Provide Comfort from April 
through July 1991.  The record does not show that he was 
specifically assigned to combat duties, nor that he was 
awarded any medal reflective of combat service against the 
enemy.  He received no combat citations and was not a 
prisoner of war (POW) and his service medical records reveal 
no combat wounds.  The evidence of record does not establish 
that the appellant was engaged in combat and the 
preponderance of the evidence is against the determination of 
combat status.  Therefore, corroboration of the veteran's 
reported stressors is necessary to grant service connection 
for PTSD.  See Cohen, 10 Vet. App. at 145. 

The veteran has reported an-in-service stressor, which has 
been corroborated by independent evidence.  The veteran 
testified at length during his DRO hearing that his diagnosed 
PTSD is based a verifiable stressor  being the reports of a 
confrontation with Iraqi soldiers in the Northern Iraq town 
of Zahko.  The veteran testified that they were going through 
the Iraqi town of Zahko after a treaty had been signed to let 
American soldiers enter Iraq after the war.  The Iraqi 
General had not passed the information on to the Iraqi 
soldiers and a confrontation followed between the American 
and Iraqi soldiers.  The veteran asserted that the American 
soldiers prepared for combat, with grenades, M-16s and 203 
ammo.  A translator was able to communicate with the Iraqi 
soldiers and the American soldiers were able to move into 
their position.  The veteran's testimony has been 
corroborated by independent evidence in the form of service 
records showing that the veteran participated in Operation 
Provide Comfort, Encourage Hope and Force Hope while in 
Northern Iraq in the 24th MEU, and an April 21, 1991 
newspaper article confirming the presence of the 24th MEU in 
Zahko and the situation the veteran described when the 
American soldiers arrived in the town.

Based on the above evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged incident occurred 
in Zahko during the veteran's active duty service.  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that the reported incident appears to have 
occurred in 1991, while the veteran was stationed in Northern 
Iraq. 38 C.F.R. § 3.102 (2006).

As indicated, the record includes a medical diagnosis of PTSD 
based on the veteran's reported stressor of the confrontation 
with the Iraqi soldiers in Northern Iraq, independent 
corroboration of the in-service incurrence of the incident, 
and medical evidence of a nexus between diagnosed PTSD and 
the incident in service. For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was the result 
of a verified in- service stressor and service connection is 
warranted. 38 U.S.C.A. §§ 1110, 5107, 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.303.






ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


